Citation Nr: 1231411	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-13 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.B.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from September 1955 to October 1977.  The Service Department verified service with the Air Force from September 1955 to October 1974 and from September 1975 to October 1977 (see PIES request dated in May 2009).  The Veteran disputes that there was any break in service, and it is noted that the claims file includes DD Form 214s that verify continuous service from September 1959 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied service connection for hypertension and entitlement to a TDIU.  The Veteran filed a notice of disagreement (NOD) in July 2009 and a statement of the case (SOC) was issued in March 2010.  Later that month, the Veteran filed a substantive appeal (VA Form 9) and indicated that he wished to withdraw his claim for service connection for hypertension.

In April 2012, the Board remanded the claim so that the Veteran could be scheduled for a hearing before the Board at the RO (Travel Board hearing).  In July 2012, the Veteran and his daughter (D.B.) testified before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

During the Board hearing, the Veteran's representative noted that the Veteran had filed a timely NOD (dated in January 2010) with a December 2009 rating decision that, in relevant part, increased the rating for his cervical spine disability from 10 to 20 percent effective December 4, 2008.  The Veteran's representative argued that, pursuant to Manlincon, the Board should remand this matter for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Board notes, however, that the evaluation of the Veteran's cervical spine disability was already in appellate status at that time.  In June 2010, the Board issued a final decision on the matter, denying higher ratings for the cervical spine disability before and after December 4, 2008.  This Board decision subsumed the RO's December 2009 rating decision.  38 C.F.R. § 20.1104 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is unemployable due to his service-connected disabilities.  

In this case, the Veteran is currently service connected for a cervical spine disability (rated as 20 percent disabling), left ulnar neuropathy (10 percent), hemorrhoids (10 percent), bilateral hearing loss (10 percent), and tinnitus (10 percent).  He is currently receiving a combined disability rating of 50 percent.  During the Board hearing, he stated he left his last job as a case manager at a mental health facility in 2008.  He said he could no longer work primarily because of hearing loss, but also because of pain associated with his cervical spine and left ulnar neuropathy.  He testified that his hearing loss, cervical spine disability, left ulnar neuropathy, and hemorrhoids had worsened since they were last evaluated in a June 2010 Board decision.

The Veteran also submitted a copy of a June 2010 decision from VA's Vocational Rehabilitation and Employment Service in which it was determined that it was not reasonable feasible for the Veteran to achieve a vocational goal because of serious employment handicap and an inability to overcome such impairment.  The Veteran also submitted a copy of an Independent Living Assessment conducted by VA in April 2010.  The report notes that the Veteran's health became worse after cervical spine surgery in 2005 and that he was having problems with numbness and burning in his feet, back and leg pain, hearing loss, hand strength and pain, and pain in his knees, ankles, and elbows.  In addition to the service-connected disabilities listed above, the Veteran was noted to have degenerative disc disease of the lumbar spine, bursitis of both elbows, arthritis of multiple joints, a thoracic spine condition, defective vision, hypertension, sinusitis, skin rash, numbness of the feet, posttraumatic stress disorder (PTSD), and chronic obstructive pulmonary disease (COPD).

Given the above, the Board finds that, in view of allegations of worsening disabilities, more contemporaneous medical findings are needed to evaluate whether the Veteran is entitled to TDIU.  In addition, the Board notes that there is no medical opinion of record as to whether the Veteran is unemployable due to his service-connected disabilities.  Under these circumstances, the Board finds that further examination and medical opinion is needed to resolve the claim for TDIU.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In addition, the Board notes that the Veteran's vocational rehabilitation file may contain evidence relevant to his claim for a TDIU.  Therefore, the agency of original jurisdiction (AOJ) should obtain the vocational rehabilitation file and associate it with the claims file.

Efforts should also be made to obtain any outstanding VA records of treatment and/or evaluation of the Veteran.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's vocational rehabilitation file and associate it with his claims file.  All records/responses received should be associated with the claims file.  

2.  After contacting the Veteran as to locations and dates of recent VA treatment, obtain all outstanding records of VA evaluation and/or treatment.  All records/responses received should be associated with the claims file.  

3.  After the above development has been completed, the Veteran should be afforded a VA general medical examination.  The claims folder should be made available to the examiner for review before the examination.  The examiner is requested to comment on any nonservice-connected disorders noted or observed during the examination.  Additionally, the examiner should be requested to provide an opinion as to whether or not the Veteran's service-connected disabilities (a cervical spine disability (rated as 20 percent disabling), left ulnar neuropathy (10 percent), hemorrhoids (10 percent), bilateral hearing loss (10 percent), and tinnitus (10 percent)) render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacts on physical and sedentary employment. 

The examiner is advised that consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  If additional testing or examinations are deemed necessary by the examiner, efforts should be made to afford the Veteran such examinations.  A detailed rationale should be attached to any conclusions reached.

4.  Then, the Veteran's claim of entitlement to TDIU must be readjudicated.  If the determination of this claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



